PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE August 7, 2008 CANADIAN ZINC REPORTS SECOND QUARTER 2008 RESULTS APPLICATIONS FOR OPERATING LICENCE/PERMIT FILED AGREEMENT SIGNED WITH PARKS CANADA Vancouver, British Columbia, August 7, 2008 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”) announces its financial results for the quarter ended June 30, 2008. The Company’s principal focus is its efforts to advance the Prairie Creek Mine, a zinc/lead/silver property located in the Northwest Territories of Canada, towards production. The Prairie Creek Mine is partially developed with an existing 1,000 tonne per day mill and related infrastructure. In 2006 and 2007, the Company carried out major programs at Prairie Creek including driving a new internal decline approximately 600 metres long which enabled a significant underground exploration and infill drilling program to occur. A total of $19.7 million has been invested in Prairie Creek since 2006 through to June 30, 2008.
